Title: [To Thomas Jefferson from the Commissioners of the Treasury, 6 December 1785]
From: Commissioners of the Treasury
To: Jefferson, Thomas


[New York, 6 Dec. 1785. Recorded in SJL as received 18 Jan. 1786 from “S. Osgood & W. Livingston. Board of Treasury … by the [packet?] and post.” The date of the letter is illegible in SJL and is supplied from TJ’s reply of 26 Jan. 1786. Not found. Enclosure: A copy of the Commissioners to Ferdinand Grand, 5 Dec. 1785 (DLC), acknowledging his letter of 16 July 1785; the balance in his account by 1 Mch. 1786 will total 310,257. 1. 8. livres; from this he is to pay 200,000 livres toward the overdue 1784 interest on the French loan, according to their instructions of 30 Aug. 1785; since the remainder will not cover the salaries of the foreign ministers and other expenses, he will be provided additional funds by the next packet. Grand is also to obtain from Gen. Armand a letter to his agent directing him to turn over to the comptroller the treasury certificate for which Grand reported he had made full payment to Armand.]
